--------------------------------------------------------------------------------

Exhibit 10.9   
HYDROCARBON AND MINERAL LEASE


This Lease is made and entered into as of the 14th day of January, 2005, by and
between the parties listed on Exhibit A hereto, with respect to the interests
described therein, as the Lessor, hereinafter referred to as "Lessor", and
Bleeding Rock LLC, a limited liability company organized under the laws of the
State of Utah, hereinafter referred to as "Lessee".


SECTION ONE
TERM AND PURPOSE


(a)  Grant of Lease. Lessor, in consideration  of the rents and royalties to be
paid and the covenants and conditions to be kept and performed by Lessee as
provided for in this instrument, leases to Lessee the land, hydrocarbon and
mineral interests in Carbon County, Utah, more particularly described in Exhibit
A to this Lease (the ''Premises"), for the purpose of exploring for, extracting,
mining, taking out, and removing by any mining or extraction method, including
open-pit  mining and strip-mining, the merchantable tar sand, bitumen, oil and
other hydrocarbon products (collectively, "Oil Products"), together with any
by-products derived in the process of extracting the foregoing products
therefrom (including, but not limited to, sand, gravel, timber, gold, titanium,
silver and other minerals) which are, or which subsequently may be found on, in,
or under the land. Together  with the right to: (1) make all excavations or
drilling; (2) construct on the Premises all buildings, extraction and separation
facilities, openings, ditches, drains, railroads, roads, pipelines, power
facilities, tanks and other improvements that are or may become suitable or
necessary for the mining and removal, and/or separation and extraction, of the
products from the Premises; and (3) cut and use the timber on the Premises, as
may be necessary for the usual purposes of the mining operations and for
Lessee's own fuel; Lessee to exercise reasonable care to clear up and remove all
combustible debris to prevent any fires.
  
 
1

--------------------------------------------------------------------------------

 
  
(b) Term. It is agreed that this Lease shall remain in force for a primary term
of six (6) years from this date (the "primary term") and if Lessee shall
commence mining of Oil Products within the primary term or any extension of it,
Lessee shall have the right to continue mining and the term shall extend
subsequently as long as Oil Products are continuously produced in commercial
quantities (Oil Products in amounts sufficient to produce 500 barrels of oil per
day, on average) by Lessee from the Premises, provided, however, that production
may be discontinued or interrupted if such interruption is due to the inability
of the Lessee to operate the mine or facilities on a commercially reasonable
basis due to temperatures, weather or snow-pack during the winter months.
   
SECTION TWO
MINING EQUIPMENT AND IMPROVEMENTS


Lessee may install engines and machinery, build roads, pipelines and rail
tracks, and do such other things on the Premises as may be necessary or proper
to carry on the mining operations. Lessee shall have the right to use, free of
cost, gas, oil, and water produced on the land for Lessee's operation on the
land. Lessee shall have the right at any time up to 180 days after the
termination of this Lease to remove all machinery and fixtures placed on the
Premises. The mining of the Oil Products by Lessee shall be done in a manner as
is usual and customary in mining operations of similar character. Lessee shall
comply with all government regulations in its mining operations. Lessee shall
not remove or impair any roads, tracts, ditches, or improvements of a permanent
nature made by Lessee after the termination of this Lease.
  
 
2

--------------------------------------------------------------------------------

 
SECTION THREE
RENT AND ROYALTY


(a) Royalties. Lessee shall pay to Lessor a Production Royalty on Net Returns
from the sale of Oil Products.  For purposes of this Agreement, the term
"Production Royalty on Net Returns" means an amount equal to 10% of the Market
Value of Minerals sold by Lessee, less the following, to the extent and only to
the extent that they are incurred by Lessee prior to sale by Lessee of the Oil
Products: Operating Costs, Transportation Costs, Processing Costs, Value Added
Costs and Extraction  Taxes (collectively referred to herein as "Costs and
Taxes"). The term "Operating Costs" means expenses and costs actually incurred
for the extraction of the Oil Products from the ground and mining and handling
of the Oil Products, including maintenance and repairs to equipment and
depreciation, but excluding reclamation expenses. The term "Transportation
Costs" means the expenses and charges actually incurred in transporting Oil
Products, or their derivatives, from the mine to the refinery or other place of
processing and/or sale. Such costs shall include, but not be limited to, wages,
rent, freight, shipment insurance, handling, port, delay, demurrage, lighterage,
tug, forwarding costs, and transportation  and taxes. The term "Processing
Costs" means the expenses and costs actually incurred for separating, processing
or other benefication of the Oil Products, including maintenance and repairs to
equipment and depreciation. The term "Value Added Costs" means the expenses and
costs actually incurred in upgrading the Oil Products for sale, including,
refining, cracking, distillation, or by mixing or combining the Oil Products, or
any of them, with reagents or other materials, minerals, chemicals, compounds,
hydrocarbons or other substances of any kind or nature to achieve the products
or goods which are then sold by Lessee, including maintenance and repairs to
equipment and depreciation.  The term "Extraction Taxes" means sales, use, gross
receipts, ad valorem, severance and other taxes due and payable in respect to
severance, production, removal, sale or disposition of the Oil Products, but
excluding any taxes on net income. Oil Products shall be deemed sold at the time
the money is actually received by Lessee unless transferred by Lessee to an
affiliate. The price received for the Oil Products sold in an "arms length
transaction" shall be presumed to be "Market Value" unless rebutted by a
preponderance of the evidence. For purpose of this paragraph, "arm's length
transaction" means a transaction that has been arrived at in the market place
between independent, nonaffiliated persons with opposing economic interests
regarding that transaction.
  
 
3

--------------------------------------------------------------------------------

 
  
(b) Payment of Royalties.  Calculations and payments of the royalty shall be
made quarterly, on the 15th day of each January, April, July, and October in
each year, commencing on the quarterly date following the first full or partial
quarter in which Oil Products have been mined and extracted and sold from the
Premises. If the calculation of Net Returns from the sale of Oil Products for
any calendar quarter results in a negative number, no production royalty shall
be payable with respect to that calendar quarter, but such negative number shall
not be used to offset Net Returns from the sale of Oil Products for any future
calendar quarter Payments shall be made to each Lessor at the address or
addresses set forth on the signature page hereof, or as otherwise directed by a
Lessor in writing. Lessee shall, on a quarterly basis and in conjunction with
each quarterly royalty payment, transmit to Lessor an accurate statement of the
amount of Oil Products removed and sold during the quarter for which royalties
are paid, and the amount of Costs and Taxes. The refinery receipts shall be
prima facie evidence of the amounts so sold during each quarter. Lessor may
inspect and review the refinery receipts upon request at reasonable times. Any
errors shall be corrected accordingly. Lessor shall at all times have a lien on
all Oil Products mined, and on all improvements made, on the Premises as
security for any unpaid balance of rents, royalties, or taxes due and payable.


(c) Bonus and Rent.  Upon execution of this Lease, Lessee shall pay to Lessor
the sum of $16,106.70 as a bonus payment hereunder. Thereafter, beginning
January 1, 2006, and annually thereafter, as rent under this Lease, Lessee shall
pay to Lessor the amount of $16,106.70. If the property has not reached
commercial production of Oil Products (Oil Products in amounts sufficient to
produce 500 barrels of oil per day, on average) by the 5th anniversary hereof,
and such delay is not due to force majeure event under the provisions of Section
14(e) below, the advance rent shall increase to $23,893.40 per year, or Lessor,
at such time may terminate this Lease. Any lawsuit against development of the
property shall toll any increase in the rent and any termination right on the
part of Lessor, so long as Lessee is diligently pursuing the lawsuit. Rent due
hereunder shall be excused for any year as to which the royalties paid hereunder
for the prior year exceed the rental amount.


(d) Apportionment of Royalties and Rents. (1) The stated amounts of royalties to
be paid by Lessee hereunder are based upon a 100-percent interest in and to the
mineral estate as to all of the Premises. If any party comprising Lessor owns
less than the interest in all of the Premises described in the preceding
sentence, all royalty payments to be made by Lessee to such party hereunder
shall be reduced in the same proportion thereof as the interest of such party in
the Premises bears to the interest described for such party in the preceding
sentence.  (2) The stated amounts of rents  to be paid by Lessee hereunder are
based upon the undivided interests in the mineral estate as to all of the
Premises stated to be owned by each party comprising Lessor as set forth in
Exhibit  A attached hereto.  If any party comprising Lessor owns less than the
interest in all of the Premises described in the preceding sentence for such
party, all rent payments to be made by Lessee to such party hereunder shall be
reduced in the same proportion thereof as the interest of such party in the
Premises bears to the interest described for such party in the preceding
sentence.
  

 
4

--------------------------------------------------------------------------------

 


SECTION FOUR
TERM EXTENSION
  
If mining of Oil Products is not commenced on the land on or before the 61
anniversary of the commencement date of this Lease in commercial  quantities
(Oil Products in amounts sufficient to produce 500 barrels of oil per day, on
average, provided, however, that production may be discontinued  or interrupted
if such interruption is due to the inability of the Lessee to operate the mine
or facilities on a commercially  reasonable basis due to temperatures, weather
or snow-pack during the winter months), this Lease shall terminate as to both
parties, unless the failure to commence operations is excused by the force
majeure provisions of Section 14(e) below, in which case the term of this Lease
shall be extended in accordance with the provisions of said Section 14(e).


SECTION FIVE
EXPLORATION AND DEVELOPMENT COMMITMENT


Lessee agrees to expend or cause to be expended during the term of this Lease, a
minimum of $150,000 per year on the development of the Premises, until
commercial production of Oil Products (Oil Products in amounts sufficient to
produce 500 barrels of oil per day, on average, provided, however, that
production may be discontinued or interrupted if such interruption is due to the
inability of the Lessee to operate the mine or facilities on a
commercially  reasonable basis due to temperatures, weather or snow-pack during
the winter months) is reached. For this purpose, the following expenditures
would qualify: expenditures on prospecting  and searching  for or production of
Oil Products on, in or under the property, drilling, examining,  measuring and
sampling the deposit of bitumen, when found, to gain knowledge of its size,
shape, position and characteristics to determine the value thereof, research,
engineering, test work, feasibility  studies and other development and
construction work directly benefiting the property, work performed on mineral
lands contiguous to the property, legal fees, engineering  and consulting  fees
and salaries and other expenses relating to Lessee's personnel directly involved
in the project and all other similar activity or work performed with respect to
the property or its development, and fees and expenditures on other projects
which benefit the Sunnyside project or reduce the expenditures which would
otherwise be incurred in connection with the Sunnyside project. All expenditures
for exploration and development in excess of the respective minimums required in
each year shall be applied to the exploration commitment described in the next
succeeding year or years.
  
 
5

--------------------------------------------------------------------------------

 
  
SECTION SIX
PROPERTY TAXES


Lessee shall pay promptly before delinquency  all property taxes and
assessments, that may be levied or assessed during the term of this Lease upon
the Premises.   AU such taxes for the year in which this Lease terminates shall
be prorated between Lessor and Lessee, except that neither Lessor nor Lessee
shall be responsible for the payment of any taxes which are based upon
production from the Premises accruing solely to the other party.  Lessee shall
have the right to contest, in the courts or otherwise, in its own name or in the
name of Lessor, the validity or amount of any such taxes or assessments, if it
deems the same unlawful, unjust, unequal or excessive, or to take such other
steps or proceedings as it may deem necessary to secure a cancellation,
reduction, readjustment or equalization thereof, before it shall be required to
pay the same.  Lessee shall not permit or suffer the Premises or any part
thereof to be conveyed, or title lost to Lessor, as the result of nonpayment of
such taxes or assessments. Lessee shall upon request furnish to Lessor duplicate
receipts for all such taxes and assessments when paid. Lessee shall not be
liable for any taxes levied on or measured by income, or other taxes applicable
to Lessor, based upon payments under this Lease.  Nothing in the foregoing shall
be construed to obligate Lessee to pay such portion of any tax as is based upon
the value of improvements, structures or personal property made, placed and used
on any part or parts of the Premises by or for Lessor or by an owner or lessee
of surface rights other than Lessee after the date hereof.  If Lessor receives
tax bills or claims which are the responsibility of Lessee hereunder, the same
shall be promptly forwarded to Lessee for appropriate action.


SECTION SEVEN
TERMINATION


(a) Termination by Lessor.  In the event of any default by Lessee in the
performance of its obligations hereunder, including all obligations to make
payments of money to Lessor, Lessor shall give to Lessee written notice
specifying the default.  If (a) a default involving matters other than the
payment of money to Lessor is not cured within sixty (60) days after Lessee has
received the notice, or if Lessee has not within the time begun action to cure
the default and does not diligently prosecute such action to completion, or (b)
if a default involving the payment of money to Lessor is not cured within
fifteen (15) business days after Lessee has received notice of non payment,
Lessor may terminate this Lease by delivering  to Lessee written notice of such
termination, subject to Lessee's right to remove its property and equipment from
the Premises as hereinafter provided.  Lessor shall have no right to terminate
this Lease except as set forth in this paragraph.
  
 
6

--------------------------------------------------------------------------------

 
(b) Termination by Lessee. Lessee shall have the right, at any time, to
terminate this Lease by giving 180 days' written notice to Lessor, either in
person or by mail addressed to Lessor at the address given in this Lease, and on
payment of the rent, royalty and other sums as may be due, this Lease shall be
deemed terminated.  When this Lease terminates, regardless of the cause, Lessee
shall quietly and peacefully surrender possession of the Premises to Lessor or
Lessor's agents, and Lessee shall enter, or cause to be entered, a certificate
of the termination  of this Lease in the proper books of record in Carbon
County, Utah, and record them, as may be necessary to clear the record title and
divest Lessee of all rights and title given or acquired under this Lease.


SECTION EIGHT
MINING


(a) Mining Practices. All of Lessee's operations hereunder shall be
conducted  in accordance with accepted practices of the mineral industry, and in
compliance with all applicable local, state and federal laws and regulations. It
shall rest in the sole discretion of the Lessee whether and in what manner it
shall mine, remove, transport, and deliver Oil Products to a processing plant or
refinery for physical, chemical or other treatment or shall treat the same in
place. Whenever Lessee deems it necessary or advisable, Lessee may discontinue
or resume exploration, development, mining and production operations from time
to time during the term hereof, so long as it meets its obligations hereunder.


(b) Adjacent Property Mining Activities. Lessee is hereby granted the right, if
it so desires, to mine and remove Oil Products, and such other materials as are
incident thereto, from the Premises through or by means of shafts, openings or
pits which may be made in or upon adjoining property owned or controlled  by
Lessee, to the extent that Lessor can grant such rights. Lessee may, if it so
desires, use the Premises and any shafts, openings and pits therein for the
mining, removal, treatment and transportation of Oil Products and materials from
adjoining property, or for any purpose connected therewith. In addition, the
operations of Lessee upon the Premises and upon any and all other adjoining
lands to which Lessee has mining rights,  may be conducted  as a single mining
operation, to the same extent as if all such properties constituted a single
tract of  land. Nothing herein shall relieve Lessee from its obligations for
payments or reports as set forth in this Lease.
  
 
7

--------------------------------------------------------------------------------

 
  
(c) Stockpiling.  Lessee shall have the right, at any time during the term
hereof, to stockpile any Oil Products or other materials mined or produced from
the Premises at such place or places as Lessee may elect, either upon the
Premises or upon any other adjoining lands owned or controlled by Lessee, its
successors  and assigns.  The rights and liens of Lessor in and to any such Oil
Products stockpiled on such other lands shall not be divested by the removal
thereof from the Premises but shall be the same in all respects as though such
materials had been stockpiled on the Premises. The stockpiling of Oil Products
from the Premises on such other lands shall not be deemed a removal or shipment
thereof requiring payment in respect of Lessor's interest.


(d) Treatment. Lessee shall have the right, but shall not be required, to
process, separate, extract, beneficiate, concentrate, smelt, refine, leach and
otherwise treat, in any manner, any Oil Products and other materials mined or
produced from the Premises and from other adjoining lands. Such treatment may be
conducted wholly or in part at a plant or plants established or maintained on
the Premises or on such other lands. The tailings and residue from such
treatment shall be deemed waste and may be deposited on the Premises or on such
other lands.  Lessor shall have no right, title or interest in said tailings or
residue; provided, however, that any said tailings or residue remaining on the
Premises or on such other lands for a period of sixty (60) days after the date
on which this Lease has expired, or has been terminated by Lessee as to all of
the Premises, shall be deemed abandoned by Lessee and thereupon may be claimed
by Lessor, if and only if Lessor so elects.  Nothing contained herein shall be
construed to relieve Lessee from its responsibility for satisfaction of all
obligations with respect to environmental protection laws, mined land
reclamation laws or other applicable federal, state or local laws and
regulations.


(e) Overburden Deposits. Waste, overburden, surface stripping and other
materials from the Premises may be deposited on or off the Premises, to the
extent Lessor can grant such right and subject to all applicable local, state
and federal laws and regulations.  Such materials from other adjoining lands may
be deposited on the Premises only if the same will not interfere with mining or
oil and gas operations on the Premises.


(e) Inspection Rights of Lessor. Lessor reserves to itself and its agents the
right, at any time, to enter the Premises or any part of it, to inspect and
survey the Premises, and to measure the quantity of Oil Products that may be in
or on the Premises or that shall have been mined or removed from the Premises,
without unnecessarily or unreasonably hindering or interrupting the work or
operations of Lessee.
  

 
8

--------------------------------------------------------------------------------

 
  

SECTION NINE
RECORDS


Lessee shall keep books of account, in accordance with generally accepted
accounting principles, consistently applied, showing the amount of Oil Products
shipped and sold, and the amount of money received from the sale of the Oil
Products. The books of account shall be open at all reasonable times to Lessor
and its representatives. Lessor or its authorized agents shall have a right to
audit and inspect Lessee's accounts and records to verify the calculation of the
payments to Lessor hereunder, which right may be exercised as to each payment at
any reasonable time during a period of two (2) years from and after the date on
which the payment was made by Lessee.  If no such audit is performed during such
period, such accounts, records and payments shall be deemed to be true, accurate
and correct.


SECTION TEN
EFFECT OF AGREEMENT


The covenants, agreements, and conditions of this Lease shall run with the land,
and shall bind the heirs, legal representatives, successors, and assigns of all
parties to this Lease.


SECTION ELEVEN
PROPORTIONATE REDUCTION


Royalties and rents provided for in this Lease shall be subject to proportionate
reduction in accordance with the provisions of Section 3(d) above.
  
 
9

--------------------------------------------------------------------------------

 
  
SECTION TWELVE
DIVIDED  INTERESTS


If the Premises are now or later shall be owned in severalty or in separate
tracts, the Premises, nevertheless, shall be developed and operated as one lease
and all royalties accruing under this Lease shall be treated as an entirety and
shall be divided among and paid to such separate owners in the proportion that
the acreage owned by each separate owner bears to the entire leased acreage. If,
however, the Premises consist of two or more non-abutting tracts, this section
shall apply separately to each non-abutting tract, and if a portion of the
Premises is later consolidated with other lands for the purpose of operating the
consolidated tract as one lease, this section shall be inoperative as to the
portion so consolidated.
  
SECTION THIRTEEN
WARRANTY OF TITLE


Each of the parties comprising Lessor, to the extent and only to the extent of
the ownership interest set forth for that party on Exhibit A attached hereto,
warrants and agrees to defend the title to the lands described  in this Lease
against burdens and claims arising by, through or under such party, but not
otherwise. Lessor agrees that Lessee shall have the right at any time to redeem,
for Lessor, by payment of any mortgage, taxes, or other liens on the lands in
the event of default of payment by Lessor, and be subrogated to the rights of
the holder, and Lessor, on behalf of Lessor and the heirs, successors, and
assigns of Lessor,  surrenders and releases all rights of dower and homestead in
the Premises described in this Lease, insofar as the right of dower and
homestead may in any way affect the purposes for which this Lease is made.
  
 
10

--------------------------------------------------------------------------------

 
  
SECTION FOURTEEN
GENERAL CONDITIONS
  
(a) Attorneys' Fees. IfLessor or Lessee shall commence an action against the
other arising out of or in connection with this Lease, the prevailing party
shall be entitled to recover its costs of suit and reasonable attorneys' fees.


(b) Notices. All notices and demands, which may or are to be required or
permitted to be given hereunder shall be in writing.  All notices and demands
shall be sent by receipted hand delivery, by confirmed  facsimile, by United
States mail, postage prepaid, or by an express delivery service which
maintains  records of deliveries,  freight prepaid, addressed to Lessor or
Lessee, at the address or addresses set forth on the signature page hereof


(c) Indemnity. Each party shall hold harmless,  reimburse, indemnify,  and
defend the other party from and against any and all losses, injury, obligations,
claims, damages, judgments, and injuries of any nature resulting from, arising
out of, or related in any respect to the falsity or inaccuracy of any
representation  or warranty made by the indemnifying  party and/or obligations
arising under or in connection  with this, including without limitation
reasonable attorneys' fees, costs, and expenses of any nature incurred as a
result of or related to such false or inaccurate representations and/or
warranties.


(d) Governing Law.  This Lease shall be governed by and construed in accordance
with the laws of the State of Utah.


(e) Force Majeure. Lessee shall not be liable for failure to perform any of its
obligations hereunder (except for payments which have become due to Lessor)
during periods in which performance is prevented by any cause reasonably beyond
Lessee's control (except for payments of money), which causes hereinafter are
called "force majeure".  For purposes of this Lease, the term "force majeure"
shall include, but shall not be limited to, fires, floods, windstorms and other
damage from the elements, strikes, riots, action of governmental authority,
litigation, acts of God and acts of the public enemy.  The performance by Lessee
of its obligations hereunder shall be suspended, and the duration of this Lease
shall be extended, for a period equal to the period for which performance is
reasonably suspended by reason of force majeure.  All periods of force majeure
shall be deemed to begin at the time Lessee stops performance hereunder by
reason of force majeure.  Lessee shall notify Lessor of the beginning and ending
date of each such period.
  
 
11

--------------------------------------------------------------------------------

 
  
(f) Paragraph Headings.  The paragraph  headings as to the contents of
particular paragraphs herein are inserted only for convenience and are in no way
to be construed as part of such paragraph or as a limitation on the scope of the
particular paragraph to which they refer.


(g) Assignment: Change of Ownership.  Lessee and Lessor may sell, convey, assign
or transfer their rights and interests in this Lease in whole or in part without
the prior written consent of the other party provided that the assignor assumes
all obligations of the respective party, in writing, and furnishes a copy of
such assignment  to the Lessee or Lessor, as the case may be. However, no such
assignment shall operate to relieve the assignor of any liability or obligation
under this Lease which arose prior to such assignment. In addition, no change of
ownership of the Premises shall be binding upon Lessee, whether Lessee has
actual or constructive  knowledge of such change of ownership, until thirty (30)
days after Lessee shall have been furnished  by certified or registered United
States mail at Lessee's office address as set out herein with a certified copy
of the recorded instrument or instruments satisfactory in the opinion of Lessee
to evidence such change of ownership  and to establish the right, title or
interest of the claiming party and the extent thereof.
 
(h) Benefit of Agreement: Recording. The covenants and agreements contained in
the within Lease shall apply to, inure to the benefit of, and be binding upon
the parties hereto and upon their respective successors  in interest and legal
representatives, subject to the restrictions contained  herein on
assignments.  If requested by Lessee or Lessor, the parties hereto shall execute
a memorandum or short recording counterpart of this Lease, which counterpart
shall be in a form sufficient to constitute notice of this Lease to third
parties under the laws of the state in which the Premises are located, but which
counterpart shall not contain the amounts or rates of payment hereunder, or
other terms of this Lease which Lessee or Lessor may elect not to disclose of
record.  The execution and recording of the above recording counterpart shall
not limit, decrease or increase, or in any manner affect, any of the terms of
this Lease, or any rights, interests or obligations of the parties hereto.
  
 
12

--------------------------------------------------------------------------------

 
(i) No Interruption of Operations. Disputes or differences between the parties
hereto shall not interrupt performance of this Lease or the continuation of
operations hereunder unless a continuation of operations would cause irreparable
harm to the Lessor. In the event of any dispute or difference, and subject to
the foregoing, operations may be continued, and settlements and payments may be
made hereunder in the same manner as prior to such dispute or difference, until
the matters in dispute have been finally determined between the parties, and
thereupon such payments or restitutions shall be made as may be required under
the terms of the settlement or final determination of the dispute.
 
j) Waiver.  The failure of a party to insist upon strict performance of any of
the terms, covenants, conditions or agreements contained herein shall not be
deemed a waiver of any rights or remedies that said party may have, and shall
not be deemed a waiver of any subsequent breach or default in the performance of
any of the terms, covenants, conditions or agreements contained herein.


IN WITNESS  WHEREOF, this Lease has been executed and delivered by the
undersigned as of the date first above written.



 
[ex1009_image001.jpg]
       

  

 
13

--------------------------------------------------------------------------------

 
  
State of Colorado
}
 
}ss
County of Denver
}







On this 14th day of January, 2005, personally appeared before me E. Michael
Meany, President of Meany Land & Exploration, Inc., a Colorado corporation, who
by me did duly swear that he is the president of the above named corporation and
that said instrument was signed on behalf of said corporation pursuant to a
resolution of its Board of Directors, and acknowledged to me that said
corporation executed the same.



 
/s/ R. Hal Johnson, Jr.
 
Notary Public



 
(SEAL)
My commission expires January 5th, 2008

  

 
14

--------------------------------------------------------------------------------

 
  

 
[ex1009_image002.jpg]
       



 
State of Utah
}
 
}ss
County of Salt Lake
}







On this 22nd day of February, 2005, personally appeared before me William C.
Gibbs, Manager of Bleeding Rock LLC, who by me did duly swear that he is the
manager of the above named limited liability company and that said instrument
was signed on behalf of said company, and acknowledged to me that said
corporation executed the same.



 
/s/ Michael Thaller
 
Notary Public



 
(SEAL)
My commission expires August 30, 2008
     
[Notary stamp here]

   

 
15

--------------------------------------------------------------------------------

 
  

EXHIBIT A


Legal Description and Ownership Interests


Township 14 South, Range 14 East, SLM
Section 3: SW/4
Section 10: E/2, NW/4
Containing 640.00 acres, more or less


 
OWNERSHIP INTERESTS:
 
Meany Land Development - undivided 16.6667-percent ownership of mineral estate.
  

 
16

--------------------------------------------------------------------------------

 


NOTICE OF ASSIGNMENT
  
This is to give notice of the assignment by Bleeding Rock LLC to GreenRiver
Resources, Inc. of a Lease Agreement ("Lease") dated as of January 14, 2005, by
and between Meany Land & Exploration, Inc., and Bleeding Rock, LLC, a Utah
company. The real property involved is as follows:


Township 14 South, Range 14 east, SLM
Section 3: SW/4
Section 10: E/2, NW/4
Containing 640.00 acres, more or less


Bleeding Rock LLC
[recorded stamp here]



By: /s/ William C. Gibbs
William C. Gibbs, Manager/CEO


STATE OF UTAH
}
 
} ss. [stamp]
COUNT OF SALT LAKE
}



The foregoing instrument was acknowledged before me this 8th day of November,
2005 by William C. Gibbs, known to me to be the person described in and who
executed the within and foregoing instrument and acknowledged to me that he
executed the same on behalf of Bleeding Rock L.L.C.



 
/s/ Whitney Boyer
 
Notary Public
 
Residing at: 4641 S. 2300 E. SLC, UT 84117



 
My Commission Expires:
 
3/25/09
   
[Notary stamp here]

  

 
17

--------------------------------------------------------------------------------

 


 
ADDENDUM TO HYDROCARBON AND MINERAL LEASE
 
This Addendum to Lease is made and entered into as of the 16th day of January,
2009, by and between Meany Land & Exploration, Inc. hereinafter referred to as
"Lessor", and GreenRiver Resources, Inc., a Utah corporation, hereinafter
referred to as "Lessee".


Recitals


Whereas, Lessor entered into a Hydrocarbon and Mineral Lease, dated January 14,
2005, with BleedingRock, LLC, as lessee (the "Lease") and


Whereas, BleedingRock LLC assigned all of its rights and obligations under such
Lease to Lessee,; and


Whereas, Lessor and Lessee desire to extend the payment date for rental payments
due December 31, 2008 and extend the primary term of the Lease to December 31,
2013.


Agreement



 
1.
The Rent due under Section 3 (c) on January 1, 2009 will be due and payable on
February 15, 2009. Rental Payment shall be the increased as stated in paragraph
14(e) for each year beginning February 15, 2009 and each year thereafter.
       
2.
The "primary term" under Section 1(b) shall be extended until December 31, 2013.
       
3.
All other terms and conditions shall remain the same.
       
4.
"Hydrocarbon and Mineral Interest" as defined in our January 14th, 2005
Hydrocarbon and Mineral Lease shall not be deemed to include, and shall
specifically exclude, conventional Oil and Gas.



IN WITNESS WHEREOF, this Addendum to Lease has been executed and delivered by
the undersigned as of the date first above written.



 
Lessor:
     
Meany Land & Exploration, Inc.
     
By: /s/ E. Michael Meany
 
Its: President
     
Lessee:
     
GreenRiver Resources, Inc.
     
By: /s/ William C. Gibbs
 
Its: President

  

 
18

--------------------------------------------------------------------------------

 
  
ADDENDUM #2 TO HYDROCARBON AND MINERAL LEASE


This Addendum to Lease is made and entered into as of the 16th day of April,
2009, by and between Meany Land & Exploration, Inc., hereinafter referred to as
"Lessor", and GreenRiver Resources, Inc., a Utah corporation, hereinafter
referred to as "Lessee".


Recitals


Whereas, Lessor entered into a Hydrocarbon and Mineral Lease, dated January 14,
2005, with BleedingRock, LLC, as lessee (the "Lease") and


Whereas, BleedingRock LLC assigned all of its rights and obligations under such
Lease to Lessee; and


Whereas, Lessor and Lessee previously extended the payment date for rental
payments due December 31, 2008 and extended the primary term of the Lease to
December 31, 2013, pursuant to an Addendum to Lease dated January 16, 2009; and


Whereas, Lessor and Lessee desire to extend the payment date for rental payments
due December 31, 2008 as set forth below.


Agreement



 
1.
The Rent due under Section 3(c) on January 1, 2009 will be paid as follows:
   
a.
$25,000 on April 16, 2009.
   
b.
$24,930.70 on June 30, 2009.
 
2.
All other terms and conditions shall remain the same.



IN WITNESS WHEREOF, this Addendum to Lease has been executed and delivered by
the undersigned as of the date first above written.
  

 
Lessor:
     
Meany Land & Exploration, Inc.
     
By: /s/ E. Michael Meany
 
Its: President
     
Lessee:
     
GreenRiver Resources, Inc.
     
By: /s/ William C. Gibbs
 
Its: President

  

 
19

--------------------------------------------------------------------------------

 
   
ADDENDUM #3 TO HYDROCARBON AND MINERAL LEASE


This Third Addendum to Lease is made and entered into as of the 15th day of
December, 2009, by and between Meany Land & Exploration, Inc., hereinafter
referred to as "Lessor", and GreenRiver Resources, Inc., a Utah corporation,
hereinafter referred to as "Lessee".


Recitals


Whereas, Lessor entered into a Hydrocarbon and Mineral Lease, dated January 14,
2005, with BleedingRock, LLC, as lessee (the "Lease") and


Whereas, BleedingRock LLC assigned all of its rights and obligations under such
Lease to Lessee; and


Whereas, Lessor and Lessee desire to extend the payment date for rental payments
due December 31, 2008 as set forth below.


Agreement



 
1.
The Rent due under Section 3(c) on January 1, 2010 will be due and payable as
follows: 1/3 on January 1, 2010, 1/3 on February 28, 2010 and 1/3 on March 31,
2010.
 
2.
All other terms and conditions shall remain the same.



IN WITNESS WHEREOF, this Addendum to Lease has been executed and delivered by
the undersigned as of the date first above written.
  

 
Lessor:
     
Meany Land & Exploration, Inc.
     
By: /s/ E. Michael Meany
 
Its: President
     
Lessee:
     
GreenRiver Resources, Inc.
     
By: /s/ William C. Gibbs
 
Its: President

  

 
20

--------------------------------------------------------------------------------

 
  
ADDENDUM #4 TO HYDROCARBON AND MINERAL LEASE


This Fourth Addendum to Lease is made and entered into as of the 1st day of
January, 2011, by and between Meany Land & Exploration, Inc., hereinafter
referred to as "Lessor", and GreenRiver Resources, Inc., a Utah corporation,
hereinafter referred to as "Lessee".


Recitals


Whereas, Lessor entered into a Hydrocarbon and Mineral Lease, dated January 14,
2005, with BleedingRock, LLC, as lessee (the "Lease") and


Whereas, BleedingRock LLC assigned all of its rights and obligations under such
Lease to Lessee; and


Whereas, Lessor and Lessee desire to extend the payment date for rental payments
due December 31, 2008 as set forth below.


Agreement



 
1.
The Rent due under Section 3(c) on January 1, 2011 will be due and payable as
follows: 1/3 on March 1, 2011, 1/3 on May 31, 2011 and 1/3 on July 31, 2011.
 
2.
All other terms and conditions shall remain the same.



IN WITNESS WHEREOF, this Addendum to Lease has been executed and delivered by
the undersigned as of the date first above written.
  

 
Lessor:
     
Meany Land & Exploration, Inc.
     
By: /s/ E. Michael Meany
 
Its: President
     
Lessee:
     
GreenRiver Resources, Inc.
     
By: /s/ William C. Gibbs
 
Its: President

  

 
21

--------------------------------------------------------------------------------

 
  
ADDENDUM #5 TO HYDROCARBON AND MINERAL LEASE


This Fifth Addendum to Lease is made and entered into as of the 15th day of
January, 2012, by and between Meany Land & Exploration, Inc., hereinafter
referred to as "Lessor", and GreenRiver Resources, Inc., a Utah corporation,
hereinafter referred to as "Lessee".


Recitals


Whereas, Lessor entered into a Hydrocarbon and Mineral Lease, dated January 14,
2005, with BleedingRock, LLC, as lessee (the "Lease") and


Whereas, BleedingRock LLC assigned all of its rights and obligations under such
Lease to Lessee; and


Whereas, Lessor and Lessee desire to extend the payment date for rental payments
due December 31, 2008 as set forth below.


Agreement


1.           The following paragraphs will be added to Section Three of each of
the Leases:


(e) Pooling/Unitization of Interests.  Lessee, at its option, is hereby given
the right and power to voluntarily pool, unitize or combine the acreage covered
by this Lease, or any portion thereof, as to Oil Products (a "Pooled Unit"),
together with any by-products derived in the process of extracting Oil Products,
including, but not limited to, sand, gravel, timber, gold, titanium, silver and
other minerals ("Byproducts"), or separately for the production of either, when
in Lessee's judgment it is necessary or advisable to do so, and irrespective of
whether authority similar to this exists with respect to other land or leases in
the immediate vicinity thereof. The pooling or unitization in one or more
instances shall not exhaust the rights of Lessee hereunder to pool this Lease,
or portions thereof, into other units. Lessee shall file for record in the
county records of the county in which the lands are located an instrument
identifying and describing the pooled acreage. Lessee may at its election
exercise its pooling operation after commencing operations, but is not required
to include land or leases upon which a mine is capable of producing Oil
Products. Lessee shall not include acreage in a Pooled Unit if the Oil Products
contained therein are not capable of commercial production.


Production of Oil Products from any part of a Pooled Unit shall be considered as
operations for production of Oil Products from the land covered by this Lease,
whether or not actually located on the premises covered by this Lease.
  
 
22

--------------------------------------------------------------------------------

 
 
If this Lease is not pooled or unitized with other land or leases, Royalties
hereunder shall be computed on the basis of Net Returns as set forth in 3(a)
above, for the entire Pooled Unit, and allocated to the land covered by this
Lease and included in the Pooled Unit just as though such production were from
such land, with Lessor receiving a proportionate Royalty share based on the
amount of Oil Products reasonably believed to be contained on Lessor's Lease in
relation to the Oil Products contained in the entire Pooled Unit. By way of
example, if Lessor's portion of the estimated reserves on the leased Premises
are 60 million barrels, and the estimated reserves on the entire Pooled Unit are
100 million barrels, Lessor's Royalty would be reduced to 3/5 of the Royalty
otherwise payable hereunder, but would be payable on the reserved contained on
this Lease and any Pooled Unit hereunder. Lessee and Lessor agree that a
reserves estimate or resource report prepared by a recognized geology or
engineering firm selected by Lessee shall be determinative. As of the date of
this Amendment, Lessor hereby accepts the Resource Estimate prepared by Marston
& Marston with respect to the Oil Products contained on the Lease.


(f) Royalty on By-Products.  The royalty on Byproducts as defined above shall be
two (2) percent of market value on all other minerals.  Royalty on Byproducts
shall be calculated and paid in the same manner as provided for Net Returns
Royalties.



 
2.
The "primary term" under Section 1(b) of the Leases shall be extended until
December 31, 2014.
       
3.
Section 3(a) is hereby amended to clarify that costs of salaries for the
executives of Lessee shall not be included in "Operating Costs."
       
4.
Rentals payable under Section 3 shall be increased by 20% beginning 2014.
       
5.
All other terms and conditions shall remain the same.



IN WITNESS WHEREOF, this Addendum to Lease has been executed and delivered by
the undersigned as of the date first above written.



 
Lessor:
     
Meany Land & Exploration, Inc.
     
By: /s/ E. Michael Meany
 
Its: President
     
Lessee:
     
GreenRiver Resources, Inc.
     
By: /s/ William C. Gibbs
 
Its: President

  

 
23

--------------------------------------------------------------------------------

 
 
LEASE AFFIRMATION


This Affirmation of Leases is made and entered into as of the 8th day of June,
2011, by Meany Land & Exploration, Inc., hereinafter referred to as "Lessor", to
GreenRiver Resources, Inc., a Utah corporation, hereinafter referred to as
"Lessee".


Recitals


Whereas, Lessor entered into a Hydrocarbon and Mineral Leases, each dated
January 14, 2005, with BleedingRock, LLC, as lessee (the "Leases") with respect
to approximately 1120 acres and 640 acres, respectively, located in Carbon
County, Utah; and


Whereas, BleedingRock LLC assigned all of its rights and obligations under such
Lease to Lessee; and


Whereas, the Leases have been amended by certain addendums, dated January 6,
2009, April 16, 2009, December 15, 2009, January 1, 2011


Affirmation


Lessor hereby represents and affirms that:


1.           The Leases are in full force and effect, as amended by Addendums.


2.           The Addendums were intended to apply to and amend each of the
Leases.


3.           No event of default exists, or, to the knowledge of Lessor, any
event which with the giving of notice, would be an event of default.


4.           Leasee is entitled to the benefits under the Leases.


IN WITNESS WHEREOF, this Affirmation has been executed and delivered by the
undersigned as of the date first above written.



 
Lessor:
     
Meany Land & Exploration, Inc.
     
By: /s/ E. Michael Meany
 
Its: President




 
 
 24

--------------------------------------------------------------------------------